Drawings
The drawings are objected to because:
The same reference characters used to identify features in Figs. 1-5 are used to identify modifications of those features in Figs. 6-13.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  
They fail to show damper devices comprising all the limitations of claims 2, 3 & 9.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 2 & 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 is directed to a dynamic vibration absorber with a housing filled with viscous fluid that “further includes a base member, the base member disposed to be unitarily rotated with the damper device body, and the mass body sways in a circumferential direction with respect to the base member, the mass body having a swaying center disposed in a different position from a rotational center of the base member.”  No such dynamic vibration absorber is disclosed or otherwise suggested in the specification.  To the contrary, the only dynamic vibration absorber having “mass body having a swaying center disposed in a different position from a rotational center of the base member” is that disclosed as “Modification 3” which does not have a housing filled with viscous fluid.  See particularly Fig. 10.
Claim 3 is directed to a dynamic vibration absorber with a housing filled with viscous fluid that “further includes a centrifugal element disposed to receive a centrifugal force generated by rotation of the damper device body, and a cam mechanism for converting the centrifugal force that acts on the centrifugal element into a force directed in a circumferential direction.” No such dynamic vibration absorber is disclosed or otherwise suggested in the specification.  To the contrary, the only dynamic not have a housing filled with viscous fluid.  See particularly Figs. 11-13.

Claim Rejections - 35 USC § 102
Claim(s) 1, 6 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5316461 B1.  JP 5316461 B1 shows or suggests every limitation of the claims.  See particularly Fig. 1 and paragraphs 0022-0025

Claims 1, 4, 5 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashima, US 5,050,446.  Takashima discloses a damper device comprising: 
a damper device body including an input member (11) and an output member (13), the input member and the output member coupled to be rotatable relatively to each other (col. 2, lines 54-58); and 
a dynamic vibration absorber (41) attached to the damper device body, the dynamic vibration absorber including a mass body (44), a housing (42) and a viscous fluid (43), the mass body disposed to be rotatable relatively to the damper device body (col. 3, lines 26-27), the housing accommodating the mass body, the viscous fluid filled in the housing (col. 3, lines 21-24),
wherein the housing includes a base member (15) unitarily rotated with the damper device body, and 

wherein Fig. 4 shows the dynamic vibration absorber is disposed in axial alignment with the damper device body,
wherein the dynamic vibration absorber is attached to the input member.

Claims 1, 2, 5, 6 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause, US 8,161,740.  Krause discloses a damper device comprising: 
a damper device body (2) including an input member (E, 15) and an output member (A, 22), the input member and the output member coupled to be rotatable relatively to each other; and 
a dynamic vibration absorber attached to the damper device body, the dynamic vibration absorber including a mass body (9.1, 9.2), a housing (1; col. 3, lines 42 & 43) and a viscous fluid (see “oil” at col. 3, line 42, the mass body disposed (col. 3, lines 3-6) to be rotatable relatively to the damper device body (col. 7, line 11), the housing accommodating the mass body, the viscous fluid filled in the housing (col. 3, lines 42 & 43),
wherein the dynamic vibration absorber further includes a base member (10), the base member disposed to be unitarily rotated with the damper device body, and the mass body sways in a circumferential direction with respect to the base member, the mass body having a swaying center (See “largest possible radius” at col. 9, line 16) disposed in a different position from a rotational center (see “R” at Fig. 2) of the base member,

wherein the damper device body further includes a first elastic member (19) and a second elastic member (23), the first and second elastic members elastically coupling the input member and the output member, and an intermediate member (16, 33, 21, 35) coupling the first elastic member and the second elastic member, and the dynamic vibration absorber is attached to the intermediate member.

Claims 1, 2, 4, 5 & 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekiguchi, US 9,958,027.  Sekiguchi discloses a damper device comprising: 
a damper device body including an input member (21) and an output member (18), the input member and the output member coupled to be rotatable relatively to each other (col. 4, lines 14-17); and 
a dynamic vibration absorber attached to the damper device body, the dynamic vibration absorber including a mass body (28), a housing (29, 30) and a viscous fluid (see “grease” at col. 5, line 47), the mass body disposed to be rotatable relatively to the damper device body (col. 5, line 67), the housing accommodating the mass body, the viscous fluid filled in the housing (col. 5, line 47),
wherein the dynamic vibration absorber further includes a base member (27), the base member disposed to be unitarily rotated with the damper device body, and the mass body sways in a circumferential direction with respect to the base member, the mass body having a 
wherein the housing includes a base member (27) unitarily rotated with the damper device body, and 
two annular plates (29, 30) fixed to each other so as to form an internal space (33), the two annular plates attached to the base member,
wherein Fig. 1 shows the dynamic vibration absorber is disposed in axial alignment with the damper device body,
wherein the dynamic vibration absorber is attached to the output member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Greg Binda/Primary Examiner, Art Unit 3679